Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  155555 & (17)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155555
                                                                    COA: 335125
                                                                    Kent CC: 12-010512-FC
  MARCUS ANTHONY COOPER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, motion to add issue is GRANTED. The application for
  leave to appeal the February 2, 2017 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2018
         p0314
                                                                               Clerk